Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 5/16/22, Applicant amended claims 1, 4, 9,1`2, and 17, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 6-8, 14-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kabra et al (US 20180089235), hereafter known as Kabra, in view of Feldschuh (US 20140330845).
With respect to claims 1, 9, and 17, Kabra teaches:
de-duplicating a first database table and a second database table to generate a first de-duplicated database table and a second de-duplicated database table (figure 2 deduplicating a database table, deduplicating a second database table is a repetition of steps in figure 2), the de-duplicating for a respective database table comprising: 
	performing pairwise comparisons on the respective database table to determine related pairs of records stored in the respective database table having a degree of similarity that exceeds a preset threshold (paragraph 0073 comparison of records within a set of records for a consistency condition to find a subset), 
	identifying clusters based on the pairwise comparisons (paragraph 0073 identify a cluster/subset of records within the set), and 
	consolidating redundant records in the respective database table using the clusters to generate a respective deduplicated database table (paragraph 0077 consolidate/merge records from a subset);
Kabra does not teach performing third pairwise comparisons by comparing the first de-duplicated database table and second de-duplicated database table; and generating a merged database table based on the third pairwise comparisons.  Feldschuh teaches these things:
performing third pairwise comparisons by comparing the first de-duplicated database table and second de-duplicated database table (paragraph 0039 figure 2, performing pairwise comparisons on deduplicated databases 204, 205); and 
generating a merged database table based on the third pairwise comparisons (paragraph 0039 figure 2 generating a merged database 207 from deduplicated databases 204, 205).
It would have been obvious to have combined this functionality of performing pairwise comparisons on deduplicated databases in Feldschuh with the deduplicating techniques in Kabra so the resulting database uses less memory and enables more efficient searches.
With respect to claim 9, Kabra teaches a non-transitory computer readable medium (paragraph 0058).
With respect to claim 17, Kabra teaches a processor (paragraph 0007 system/apparatus with a processor, paragraphs 0043 implementing the invention in a device, paragraphs 0048-0049 figure 1 processor 105).
With respect to claims 2 and 10, all the limitations in claims 1 and 9 are addressed by Kabra and Feldschuh above.  Kabra also teaches wherein identifying clusters based on the pairwise comparisons comprises merging two records in the respective database table (paragraph 0077 records merged in subset).
With respect to claims 3 and 11, all the limitations in claims 1-2 and 9-10 are addressed by Kabra and Feldschuh above.  Kabra also teaches wherein merging two records in the respective database table comprises merging record identifiers of the two records (paragraph 0070 records merged in subset have the same super key (identifier)).
With respect to claims 4 and 12, all the limitations in claims 1 and 9 are addressed by Kabra and Feldschuh above.  Kabra does not teach wherein comparing the first de-duplicated database table and second de-duplicated database table comprises comparing a record from the first de-duplicated database table to a record in the second de-duplicated database table.  Feldschuch teaches this in comparing records between deduplicated databases 204 and 205 (paragraph 0039 figure 2).  It would have been obvious to have combined this functionality of comparing records from deduplicated databases in Feldschuh with the deduplicating techniques in Kabra so the resulting database uses less memory and enables more efficient searches.
With respect to claims 5, 13, and 18, all the limitations in claims 1, 9, and 17 are addressed by Kabra and Feldschuh above.  Kabra does not teach wherein generating a merged database table comprises generating a new database table, the new database table including fields present in the first database table and fields present in the second database table.  Feldschuh teaches this in describing merged table 304 as having fields from database tables 301 and 302 (paragraph 0044 figure 3).  It would have been obvious to have combined this functionality of including fields from each original table in a merged table as in Feldschuh with the deduplicating techniques in Kabra so the resulting database enables more efficient searches.

Responses to Applicant’s Remarks
	Regarding objections to claims 1, 4, 9, 12, and 17 for the misspelled of “de-deduplicated,” in view of corrections to recite “de-duplicated,” these objections are withdrawn.  Regarding rejections under 35 U.S.C. of claims 1-5, 9-13, and 17-18 by Carroll in view of Feldschuh, Applicant’s arguments have been considered and are persuasive, in particular that Carroll compares records from different tables but does not compare records from within a table.  Examiner conducted another search of the prior art and found Kabra, which Examiner believes teaches these claims along with Feldschuh in the new grounds of rejection set forth above.
	Because the rejection under 35 U.S.C. 103 above is a new rejection on the same subject matter, Examiner makes this office action non-final.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        7/11/22